DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clara et al. (US 2017/0358163 A1) [hereinafter Clara], in view of Horiguchi (US 2011/0261357 A1).
As to claim 1, Clara teaches a portable electronic device comprising: a housing having a window (13, Fig.2; paragraph 0035); a spectrometer (110, Fig.2) in the housing and configured to produce spectrometer data in response to incident light that passes through the window in the housing, wherein the incident light has a wavelength and an angle of incidence and wherein the spectrometer comprises: a diffractive member (113, Fig.2) that diffracts the incident light based on the wavelength and the angle of incidence, an aperture (111, Fig.2; paragraph 0086) through which the incident light passes, and an image sensor (115, Fig.2) that generates the spectrometer data; and control circuitry (130, Fig.2).
Clara is silent that said control circuitry determines the wavelength and the angle of incidence of the incident light based on the spectrometer data. However, Horiguchi, in the same field of endeavor, teaches an optical spectrum analyzer (comprising: rotating diffraction grating, control unit, calculator unit) for generating dispersed light beams having particular wavelengths from incident light by adjusting an angle at a diffraction grating, and generating an optical spectrum of the incident light, based on intensities of the dispersed light beams (paragraphs 0025, 0032, 0055-0060, 0076, 0089; Fig.1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Clara invention with Horiguchi optical spectrum analyzer for measuring an optical spectrum of incident light by dispersing the incident light into a specific wavelength component, and generating dispersed light beams having particular wavelengths from incident light by adjusting an angle at a diffraction grating (paragraphs 0003, 0051, 0025, 0032), thereby updating the diffraction grating angle data.
Clara is silent to “a display mounted in the housing.”
However, Clara teaches evaluation device (130, Fig.2).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to use evaluation device such as processor/computer with display in the Clara apparatus in order to view data from the spectrometer.
As to claim 4, Clara teaches all as applied to claim 1, and in addition teaches the a light source (101, Fig.2) mounted in the housing configured to emit light that is reflected by an external object (150, Fig.2) and wherein the incident light is the light reflected by the external object (paragraph 0049).
As to claim 5, Clara teaches all as applied to claim 4, except wherein the information is selected from the group consisting of: oxygen-related information, skin-related information, or food-related information. However, since Clara in view of Horiguchi is capable of determining information based on the wavelength and the angle of incidence of the light reflected by and external object, said information type is mere intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clara in view of Horiguchi, and further in view of DeCamp et al. (US 2007/0152154 A1) [DeCamp].
As to claim 6, Clara teaches all as applied to claim 1, except wherein the spectrometer is a single-shot, alignment-free spectrometer with no moving parts. However, DeCamp, in the same field of endeavor, teach spectroscopic system comprising single-shot spectrometer with no parts moving (paragraphs 0083, 0110).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate single-shot spectrometer with no parts moving to the Clara invention in order to rapidly analyze many samples.
As to claim 7, Clara teaches all as applied to claim 6, except for the use of wherein the control circuitry comprises a deep neural network. However, Examiner takes Official Notice use of said network is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate deep neutral network in the Clara invention in order to managing/transforming data into a more creative and abstract component.
Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clara in view of Horiguchi, and further in view of Zeitner et al. (US 2018/0011334 A1) [hereinafter Zeitner].
As to claim 8, Clara teaches all as applied to claim 6, except wherein the diffractive member is a grating comprising a plurality of diffractive layers. However, Zeitner, in the same field of endeavor, teaches spectrometer comprising a diffraction grating with plurality layers (paragraph 0051).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a diffraction grating with plurality layers to invention of Clara in order to condition/shape/enhance light as desired.
Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clara in view of Horiguchi, in view of DeCamp, and further in view of Nordberg et al. (US 2018/0217066 A1) [hereinafter Nordberg].
As to claim 20, Clara in view of DeCamp teaches a portable electronic device configured to measure a light profile of incident light, the portable electronic device comprising: a housing; a single-shot alignment-free spectrometer with no moving parts in the housing, wherein the spectrometer is configured to produce spectrometer data in response to the incident light and wherein the spectrometer comprises: a grating that diffracts the incident light based on a wavelength and an angle of incidence of the incident light, and an image sensor that produces the spectrometer data; and control circuitry that determines the wavelength and the angle of incidence of the incident light based on correlations between known light sources and the spectrometer data (see rejections of claims 1 and 6).
 Clara in view of DeCamp, is silent to a coded aperture that encodes the diffracted incident light. However, Nordberg, in the same field of endeavor, teaches spectrometer system comprising a dispersive device 104 in front of a detector 105, the entrance of the spectrometer being a coded aperture 106-109 (abstract, Figs.1-2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a coded aperture to Clara invention in order to shape/condition light as desired.

	Allowable Subject Matter
Claims 2-3, 9-14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
 As to claim 2, the prior arts alone or in combination fails to disclose wherein the incident light is ambient light and wherein the control circuitry is configured to adjust at least one display setting of the display based on the wavelength and the angle of incidence of the ambient light. 
Claim 3 would be allowable due to its dependence on claim 2.
As to claim 9, the prior arts alone or in combination fails to disclose wherein each of the diffractive layers comprises a set of diffraction structures on a surface of the respective diffractive layer and wherein each set of diffraction structures has a different density than the other sets of diffraction structures.
As to claim 10, the prior arts alone or in combination fails to disclose wherein the aperture is a single-slit aperture having first and second portions that are configured to block the incident light and a central portion between the first and second portions that is configured to pass the incident light.
As to claim 11, the prior arts alone or in combination fails to disclose wherein the aperture is a coded aperture having first and second outer portions that are configured to block the incident light, a central portion between the first and second portions that is configured to pass the incident light, and a plurality of internal light-blocking structures in the central portion that encode the light before it reaches the image sensor.
Claims 12-14 are indicated as allowable due to their dependency on claim 11. 
Claims 15-19 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of determining a wavelength and angle of incidence of incident light with a portable electronic device, the method comprising: with a spectrometer, taking measurements of light emitted by known light sources at known incidence angles; using control circuitry, training a deep neural network to determine correlations between the known light sources at the known incidence angles and the spectrometer measurements; taking a measurement of the incident light using the spectrometer; and determining the wavelength and the angle of incidence of the incident light using the deep neural network correlation, in combination with the rest of the limitations of the claim.
	Claims 16-19 are allowed by the virtue of dependency on the allowed claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Tran (US Patent# 9,360,366 B1) teaches a portable electronic device comprising: a housing having a window; a display (display of smart phone 102); a spectrometer (100, Figs1-2) in the housing (126, Figs.1-2) and configured to produce spectrometer data in response to incident light (110, Figs.1-2) that passes through the window in the housing , wherein the incident light has a wavelength and an angle of incidence and wherein the spectrometer comprises: a diffractive member (116, Figs.1-2) that diffracts the incident light based on the wavelength and the angle of incidence, an aperture (112, Figs.1-2) through which the incident light passes, and an image sensor (106, Figs.1-2) that generates the spectrometer data; and control circuitry (102, Figs.1-2) configured to determine the wavelength and the angle of incidence of the incident light based on the spectrometer data.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886